Citation Nr: 1013868	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for psychiatric 
disorder, to include depression, nervousness, assorted 
phobias, and anxiety attacks.

2. Entitlement to an evaluation higher than 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
June 1954 to December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran appeared at a hearing before a 
Decision Review Officer.  A written memorandum of the hearing 
is in the record.

The Veteran filed a timely notice of disagreement in October 
2005, which included expressing disagreement to the decision 
denying an increased evaluation for his service connected 
asthma.  After the RO issued a statement of the case in 
February 2007, however, the service representative in 
February 2007 indicated the Veteran was not appealing the 
increased rating issue.  Nevertheless, the RO addressed the 
increased rating issue in a supplemental statement of the 
case dated July 2008.  That same month, the Veteran appeared 
at a hearing before the DRO and discussed why he deserved a 
higher rating for his asthma disability.  In March 2009 and 
April 2009, the Veteran clearly indicated he continued to 
express disagreement and appeal the denial of an increased 
rating for his service-connected asthma.  

The RO has considered the Veteran's letters in 2009 as a 
request to reopen the claim for an increased rating, but the 
Board finds that the statement of withdrawal in the VA-9 was 
a mistake and that the Veteran never intended to withdraw his 
original appeal of the increased rating claim.  The Board has 
therefore included the claim as part of the current appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  With respect 
to the two issues on appeal, the Board finds that the RO has 
not given notice as to how VA determines the degree of 
disability and the effective date of disability.

The Veteran filed his claim for a rating higher than 10 
percent in March 2005 for his service connected asthma and 
the RO afforded the Veteran a VA examination in July 2005.

In March 2009, the Veteran advised VA his condition has 
gotten worse, including that he now must use an inhaler.  
Therefore, a VA examination is necessary to determine the 
current level of severity.  38 C.F.R. § 3.327.

The RO has obtained VA outpatient notes dating from December 
1983 to April 1984, June 1993 to December 1994, and August 
1995 to August 1996, plus a psychiatric evaluation of the 
Veteran occurring in December 2008.  That VA psychologist 
refers to treatment at VA from March 1995 to May 1998 plus a 
November 2008 evaluation by another VA caregiver, but none of 
these records referred to in the December 2008 evaluation are 
in the claims file.  The Veteran has claimed treatment at VA 
since separation from service, including treatment at VA 
emergency for asthma attacks and also claims treatment for 
his mental health disorders by VA including psychiatrists and 
psychologists and classes to help the Veteran cope with his 
disability.  He also asserts he has copies of VA medical 
treatment the he received from 1988 to 1999.

Records of any VA treatment are constructively of record and 
must be associated with the claims file.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Ensure VCAA compliance and Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim, 
including effective date and how VA rates 
a service connected disability).  

2.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his service-connected 
asthma, and his claimed psychiatric 
disabilities since his separation from 
service.  Subsequently, and after securing 
the proper authorizations where necessary, 
make arrangements in order to obtain all 
the records of treatment from all the 
sources listed by the veteran, which are 
not already on file.  Specifically request 
VA mental health treatment records from VA 
medical center (VAMC) West Los Angeles for 
the period from March 1995 to the present.  
All information obtained should be made 
part of the file.  Document all attempts 
to obtain the indicated records.  Notify 
the Veteran of negative results to obtain 
any records in accordance with 38 C.F.R. § 
3.159(e).  

3.  The Veteran should be scheduled for 
the appropriate VA examination for 
psychiatric disorders.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
there are different psychiatric disorders, 
the examiner should attempt to specify 
which symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.   The examiner is requested to 
indicate:


*	The diagnoses of any psychiatric 
disorders present.

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disability is 
the result of the Veteran's active 
military service?

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies or 
tests including psychological testing and 
evaluation, which the examiner feels would 
be helpful, should to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. Brown, 
5 Vet. App. 119 (1993).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

4.  The Veteran should be accorded the 
appropriate examination an examination to 
determine the current level of severity of 
his service-connected asthma.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All necessary 
tests, including Pulmonary Function Tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner physician should provide complete 
rationale for all conclusions reached.

5.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the 
Veteran's claims for an increased rating 
for asthma and service connection for a 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

